McInturff, C.J.
(concurring)—In argument on the issue of the State's burden to prove the absence of self-defense, its counsel requested guidance in harmonizing the duty espoused in Mullaney v. Wilbur, 421 U.S. 684, 44 L. Ed. 2d 508, 95 S. Ct. 1881 (1975), with that set forth in Patterson v. New York, 432 U.S. 197, 53 L. Ed. 2d 281, 97 S. Ct. 2319 (1977). The majority has quite understandably declined the invitation, particularly since our Supreme Court has also declined to enter the fray when given the opportunity. See *59State v. Manuel, 94 Wn.2d 695, 619 P.2d 977 (1980); State v. Savage, 94 Wn.2d 569, 618 P.2d 82 (1980); State v. King, 92 Wn.2d 541, 599 P.2d 522 (1979). However, I am constrained to do so.
Shortly after the United States Supreme Court decided Patterson v. New York, supra, this court in State v. Johnson, 19 Wn. App. 200, 205 n.4, 574 P.2d 741 (1978), observed that Patterson appeared to be a retreat from Mullaney. After further reflection and the opportunity to examine the many decisions and commentaries which have sought to reconcile the two decisions, I conclude they are irreconcilable.
It is true that a formalistic reading of each case can support a synthesis grounded on the legislative definition of a particular crime, and that such a synthesis exempts our present homicide statutes, RCW 9A.32.030 and .050, from the holding in State v. Roberts, 88 Wn.2d 337, 345, 562 P.2d 1259 (1977), because these statutes have deleted the element of excuse or justification. However, this makes the constitutionality of what burden the legislature may place on a defendant dependent upon the drafting skill of the legislature limited only by the eighth amendment (cruel and unusual punishment) to the United States Constitution—a minimal protection yet to be developed. See Rummel v. Estelle, 445 U.S. 263, 63 L. Ed. 2d 382, 100 S. Ct. 1133 (1980). This "definitional" interpretation emasculates the holding of In re Winship, 397 U.S. 358, 25 L. Ed. 2d 368, 90 S. Ct. 1068 (1970), where the court, in addressing the issue of whether proof beyond a reasonable doubt was necessary for criminal convictions, said:
[W]e explicitly hold that the Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.
Winship, supra at 364. Such debilitation is illustrated by the following. Affirmative defenses benefit the accused. If by defining an affirmative defense the legislature places the burden upon the State to disprove its existence, the legisla*60ture can lessen the State's burden by merely removing the affirmative defense, and thereby undermine the due process mandated by the court in Winship, i.e., the State must prove beyond a reasonable doubt those factors it deems necessary to support the punishment prescribed.
To avoid the devitalization of Winship, Mullaney must be viewed as its stillborn child, and Patterson as its sole survivor. This conclusion becomes more reasonable when Mullaney and Patterson are reexamined. In Mullaney, the jury was instructed that if the prosecution established beyond a reasonable doubt that the homicide was intentional and unlawful, malice aforethought was conclusively presumed unless the defendant proved heat of passion by a preponderance. This is indistinguishable in operative effect from Patterson if the presumption of malice aforethought language is removed. In other words, in Patterson, the jury was instructed that the defendant was guilty if the State proved beyond reasonable doubt that the defendant intentionally caused the death of the victim unless the defendant proved by a preponderance of the evidence that he had acted under the influence of extreme emotional disturbance. It is time Mullaney was laid to rest so that the import of Winship is not diminished.
The thrust of Winship and Patterson should be viewed as a renaissance of substantive due process and not merely a reaffirmation of procedural due process. Consequently, when a Winship-Patterson challenge is made to a statute, the court should first determine if the State is required to prove beyond a reasonable doubt (a) an act or failure to act, and (b) a state of mind—intent, knowledge, recklessness, or negligence—in order to support the imposition of a criminal sanction. The court should then scrutinize the propriety of allowing the defendant to interpose in mitigation an affirmative defense with its evidentiary burden in light of the relationship between the wrong defined and the penalty presented. This view of Winship-Patterson not only embraces the search for justice which impelled the court to decide .Mullaney, but also allows a more realistic *61approach to passing upon legislatively established standards of accountability for criminal conduct. Moreover, this analysis avoids the concern expressed by Justice Powell in footnote 8 of his dissent in Patterson, that an unreasonable penalty could be imposed for the minor violation of the statutorily established mores of society.
Reconsideration denied June 17, 1981.
Review denied by Supreme Court October 16, 1981.